ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, comparing respective identifiers assigned to respective pieces of information stored in a plurality of input memories to identifiers stored in a plurality of respective output memories and assigned to respective pieces of processed information to verify the identifiers as outlined in claims 1, 3 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘656 to Rusu et al. discloses associating parity values with information stored in a CAM array and comparing stored parity in the CAM array with parity in a parity CAM to verify the information.
‘726 to Takakuwa discloses attaching identification information to incoming packets at ingress processing block, copying the information and identification and sending the copies to multiple egress processing blocks, performing a calculation on the information separate from the identification, storing results from each egress block in a result storage, and using the identification information to locate results to compare to determine if the copied information matches.
‘536 to Takabayashi et al. discloses assigning a random number to media in a mediating device, accessing the media from another device, and comparing the random numbers to determine if the devices are connected to the same network and can therefore be authenticated.
‘881 to Sato et al. is a later filed application from the same inventive entity claiming subject matter that discloses all teachings of the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113